Exhibit 10.2

 

CONSULTING AGREEMENT

 

The parties to this Consulting Agreement (Agreement) are Planar Systems, Inc.
(“Planar”) and Dr Chris N King (“Consultant”). Effective date is April 4, 2005.

 

  1. Duties. Planar engages Consultant to be available for and to provide
consulting services and advice on an as needed basis, at the specific request of
Balaji Krishnamurthy.

 

  2. Term. The term of this Consulting Agreement shall be from the effective
date until April 4, 2006. For the purposes of the Planar Deferred Compensation
Plan, Sections 2.17 and 5.4, Dr King’s date of retirement shall also be April 4,
2006.

 

2.17 Retirement “Retirement” means the attainment of age fifty-five (55) and
permission from the Compensation Committee to terminate employment with the
Company.

 

5.4 Form of Benefit Payment for Director Participants, the benefit shall be paid
in the form elected by the Participant prior to the beginning of each deferral
period.

 

  3. Payment. Consultant agrees to be available for up to two days a month
during the Term to perform Services requested. As consideration for Consultant’s
availability to perform, and performance of the Services requested, Planar shall
pay Consultant a consulting retention fee of $5,000.00 to be paid on the
Agreement end date of April 4, 2006. In addition, Consultant will be reimbursed
for reasonable travel and incidental expenses incurred in execution of requested
services.

 

Consultant agrees that such compensation constitutes full and complete
compensation for Consultant’s services and for all obligations assumed by
Consultant under this Agreement. Consultant will be responsible for payment of
all income, social security and other taxes assessed against fees paid by Planar
to Consultant under the terms of this Agreement.

 

  4. Reporting to Planar’s Facilities. Consultant is not required to report to
work at Planar’s offices during any particular work hours, except for such
meetings as may be necessary to deliver services and/or report on service
delivery progress.

 

  5. Ownership of Copyrights. Any original works of authorship, including any
written, pictorial, graphic or audiovisual work, conceived or created by
Consultant under this Agreement shall be the property of Planar, and Consultant
hereby assigns and agrees to assign to Planar all of Consultant’s rights,
including the rights of copyright, in any such work.

 

  6. Status of Consultant. Consultant agrees that Consultant is an independent
contractor and not an employee of Planar, nor subject to the direct supervision
or control by Planar, and that Consultant shall not be eligible for Planar
employee benefits.



--------------------------------------------------------------------------------

  7. Term and Termination. This Agreement may be terminated by either party by
written notice to the other, with immediate effect, if the other party is in
default in the performance of its obligations hereunder or under any outstanding
Services or any requirements under the Separation Agreement, effective April 4,
2005.

 

 

/s/ Balaji Krishnamurthy/April 4, 2005

     

/s/ Chris N King/April 4, 2005

Balaji Krishnamurthy/Date

     

Chris N King/Date